Chief Justice TOAL.
I concur in part and dissent in part. While I agree with the majority’s decision to affirm the circuit court’s grant of summary judgment to Respondents oh Pallares’s claim for malicious prosecution, I would further affirm the circuit court’s *375grant of summary judgment to Respondents on the abuse of process claim.
In concluding that summary judgment was inappropriate on Pallares’s claim for abuse of process, the majority finds that Respondents’ attempt to seek the mental commitment of Pallares constitutes evidence of both an ulterior motive and a willful act. To the extent that the majority relies on the mental commitment evidence to support the reversal of the circuit court’s grant of summary judgment on the abuse of process claim, I disagree for two reasons.
First, in my opinion, the mental commitment issue is not preserved for our review. The circuit court order granting partial summary judgment makes no mention of the attempted mental commitment and Pallares did not make a Rule 59(e) motion to preserve the issue. See Herron v. Century BMW, 395 S.C. 461, 465, 719 S.E.2d 640, 642 (2012) (citation omitted) (“At a minimum, issue preservation requires that an issue be raised to and ruled upon by the trial judge.”); Elam v. S.C. Dep't of Transp., 361 S.C. 9, 24, 602 S.E.2d 772, 780 (2004) (stating that if an issue or argument is raised, but not ruled upon by the trial judge, a party may file a Rule 59(e) motion to preserve it for appellate review).
Second, I disagree with the majority’s broad assertion that neighbors do not fall within any of the permissible categories of persons eligible to petition for mental commitment. The statute defining “interested person” also defines “nearest friend” as “any responsible person who, in the absence of a parent, guardian, or spouse, undertakes to act for and on behalf of another individual who is incapable of acting for himself for that individual’s benefit, whether or not the individual for whose benefit he acts is under legal disability.” S.C.Code. Ann. § 44-23-10(14) (2002). Given this definition, I would find that, depending upon the circumstances, a neighbor may well qualify as a “nearest friend,” and thus, be eligible to petition for mental commitment. In this case, however, the issue was not raised or litigated.
If the mental commitment issue had been properly preserved, I would consider it the only basis upon which this Court should consider reversing the circuit court’s grant of summary judgment with respect to the abuse of process claim. *376The majority, on the other hand, upholds the entire abuse of process claim. I would hold that the circuit court was correct in granting Respondents’ motion for summary judgment on the abuse of process claim because, as the circuit court stated, the complaint process initiated by Respondents for the animal nuisance and code violations was “carried to its authorized conclusion.” See Hainer v. Am. Med. Int'l, Inc., 328 S.C. 128, 136, 492 S.E.2d 103, 107 (1997) (“There is no liability where the defendant has done nothing more than carry out the process to its authorized conclusion, even though with bad intentions.”). Significantly, Pallares was issued citations for these violations, which indicates that Respondents properly utilized the complaint process. Thus, the circuit court did not err in finding an absence of evidence that Respondents committed a willful act. See LaMotte v. Punch Line of Columbia, Inc., 296 S.C. 66, 71, 370 S.E.2d 711, 713-14 (1988) (citation omitted) (holding that appellants had not asserted a cause of action for abuse of process because they did not allege that respondents engaged in “a willful act in the use of the process not proper under regular conduct of the proceedings”).
Therefore, because the mental commitment issue is not preserved for our review, and because the animal nuisance and code violations do not support the abuse of process claim, I would affirm the circuit court’s grant of summary judgment on Pallares’s claims for both malicious prosecution and abuse of process.